Citation Nr: 1700854	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  07-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for right leg superficial venous insufficiency with evidence of stasis dermatitis (right leg varicose veins), outside periods of convalescence.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from May 1970 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the appeal has since been transferred to the RO in Cheyenne, Wyoming.  

In March 2007, January 2008, December 2008, December 2014, and August 2016, the RO granted the Veteran periods of convalescence for her right leg varicose veins, covering the periods from February 20, 2007 to March 30, 2007, from January 2, 2008 to February 28, 2008, from November 5, 2008 to December 31, 2008, from September 30, 2014 to October 31, 2014, and from July 10, 2015 to August 31, 2015, respectively.

In November 2010, March 2013, August 2014, May 2015, and November 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's right leg varicose veins do not result in persistent ulceration.

2.  The evidence fails to establish that the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment.






CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 40 percent for right leg varicose veins.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

In January 2016, VA sent the Veteran notice that a new VA examination was scheduled.  However, the Veteran did not appear for the examination.  She later informed VA that she had moved to another state and provided a temporary address in Arizona.  She also reported that she was willing to attend a VA examination.  In February 2016, she informed the VA that she was now living in Minnesota and did not know exactly when she would return to Arizona.  She reported that VA "might want to send this exam to Minnesota, since I will be living there soon."

The Veteran has been offered multiple VA examinations, which she did not attend as she has moved multiple times.  "In the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts.  If [s]he does not do so, there is no burden on the part of VA to ... find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has recognized a presumption of regularity that the RO or the Board mailed a copy of relevant decisions to the last known address of the veteran.  Clark v. Principi, 15 Vet.App. 61, 63 (2001); Woods v. Gober, 14 Vet.App. 214, 220 (2000).  The veteran has the burden of overcoming the presumption by clear evidence.  Davis v. Principi, 17 Vet.App. 29, 36 (2003).  Evidence of nonreceipt, without more, is not sufficient to rebut the presumption.  Id.  The Court has held that, among the evidence sufficient to overcome the presumption is a showing that a decision is returned as undeliverable and that there are other possible addresses available in the claims file.  Id. at 37.  In general, [a]bsent any evidence that the appellant took affirmative steps specifically to notify VA of an address change ... and absent evidence that mailings to the address appearing on [the claim application] had been returned as undeliverable, the [Board] is entitled to rely on that address as being the veteran's last known address and to use it for purposes of mailing a copy of its decision.  Cross v. Brown, 9 Vet.App. 18, 20 (1996) (citing Thompson v. Brown, 8 Vet.App. 169, 179 (1995)); see also Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) (presumption of regularity applies to mailing of RO decision in the same manner as mailing of Board decision).

The Board finds that adjudication of the appeal based on the evidence of record is warranted and yet another remand is not necessary.  See Turk v. Peake, 21 Vet.App. 565, 570-71 (2008) (noting that the veteran is accountable for h[er] willful failure to cooperate with the Secretary in developing [her] claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous"); Kowalski v. Nicholson, 19 Vet.App. 171, 178 (2005) ("[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."); Olson v. Principi, 3 Vet.App. 480, 483 (1992) (claimant must cooperate with the Secretary's efforts to provide a medical examination); Dusek v. Derwinski, 2 Vet.App. 519, 521-22 (1992) (affirming the denial of a claim for an increased disability rating based upon the claimant's refusal to cooperate with a VA medical examination); Wood v. Derwinski, 1 Vet.App. 190, 193 (1992) (noting that "[t]he duty to assist is not always a one-way street"); see also Maggitt v. West, 202 F.3d 1370, 1377 (Fed.Cir.2000) (noting the institutional interests of protecting agency administrative authority and promoting judicial efficiency).  As a result, the Board will adjudicate the claims based upon the existing medical records and opinions.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2006, the Veteran filed her claim seeking an increased rating for her right leg varicose veins, which was denied by a March 2007 rating decision.  She disagreed with the assigned rating.

The Veteran's right leg varicose veins are rated under Diagnostic Code 7120.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

In November 2006, the Veteran was afforded a VA examination, at which she was observed to have varicosities and the Veteran reported pain when touched.   The examiner did not note any ulceration.

The Veteran's medical record shows she receives regular treatment for her right leg varicose veins.  However, her treating providers specifically noted that she had no skin ulcerations in December 2006, January 2007, February 2007, April 2007, May 2007, August 2007, June 2008, October 2008, and January 2009.

In January 2009, the Veteran was afforded a VA examination.  On examination, she had blue and purple varicosities and some brown pigmentation.  The examiner did not note any ulceration.

The Veteran's medical records continue to show she had no skin ulcerations in September 2009, July 2010, and September 2011.

In September 2011, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's right leg had asymptomatic palpable varicose veins, asymptomatic visible varicose veins, aching and fatigue after prolonged standing or walking, symptoms relieved by elevation and compression stockings, incipient stasis pigmentation, intermittent edema, and persistent edema that is incompletely relieved by elevation of the extremity.  However, the examiner did not indicate that the Veteran had ulcerations or massive board-like edema.

The Veteran's medical records continue to show she had no skin ulcerations in January 2012 and December 2012.

In April 2013, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's right leg had aching and fatigue after prolonged standing or walking, symptoms were relieved by elevation, and had incipient stasis pigmentation or eczema and intermittent edema of the extremity.  However, the examiner did not indicate that the Veteran had ulcerations or massive board-like edema.

Afterwards, the Veteran's medical record continues to show she had no skin ulcerations in December 2013, June 2014, July 2014, September 2014, October 2014, June 2015, and July 2015.

Furthermore, the Veteran's medical record does not show she has ever been assessed with massive board-like edema.

While the record shows treatment for her right leg varicose veins, the medical records do not show that her right leg varicose veins results in in ulcerations or massive board-like edema.  As such, a rating in excess of 40 percent cannot be assigned.

Accordingly, a schedular rating in excess of 40 percent for right leg varicose veins is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for an increased rating based on extraschedular considerations in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), she still may receive a TDIU on an extraschedular basis if it is determined that she is unable to secure or follow a substantially gainful occupation by reason of her service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In March 2013, the Board remanded the case for referral to the director of VA Compensation and Pension for extraschedular consideration.  The director considered the Veteran's claim, but denied TDIU on an extraschedular basis in August 2013.

The Veteran's compensable service connected disabilities are right leg varicose veins, rated at 40 percent outside periods of convalescence, and residuals from a right ovary removal, rated at 10 percent.  Her combined rating outside periods of convalescence is 50 percent.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of her service connected disabilities.  See 38 C.F.R. § 4.16(b).

The Veteran's previous work experience include teacher, photographer, limousine driver, certified nurse assistant (CNA), restoration cleaner, and adult day care counselor.

The Veteran's treatment records show that she has undergone multiple surgeries and was unable to work during periods of convalescence.  In April 2007, she was limited to light duty due to her right leg varicose veins.  In August 2007, she was referred for vocational rehabilitation.  In September 2009, she felt she was unable to work due to her right leg varicose veins.  In February 2008 and November 2008, after a period of convalescence, she was released to full duty.

The Veteran was found disabled by the SSA beginning January 1, 2009, due to carpal tunnel syndrome and anxiety disorder, neither of which is service connected.

Later in September 2011, October 2014, and July 2015, the Veteran was placed on work restrictions for 30 days, and then released to full duty without any restrictions.

At a September 2011 VA examination, after conducting a physical examination, the examiner reported that if the Veteran was working and standing on her feet, she would have some swelling and be at a higher risk for increased pain, phlebitis, and blood clots.  However, the examiner also reported that the Veteran was capable of desk work, but would require her legs to be elevated.

At an April 2013 VA examination with addendum opinion, after conducting a physical examination, the examiner reported that the Veteran's service-connected disabilities would not preclude her from performing in an occupation that allowed her to change positions as needed, but she would be unable to perform an occupation that would require extended periods, that is more than one hour, of standing, walking, or sitting, or frequent kneeling.

The Veteran's VA medical records, taken in total, do not suggest that she is actually unable to obtain or maintain substantially gainful employment solely as a result of her service-connected disabilities.  Her physicians have limited her to at most light work.  Likewise, VA examiners also opined that the Veteran was capable of at least sedentary work with the ability to change positions as needed.  While the Veteran receives SSA disability benefits, she was found disabled due to nonservice-connected disabilities.

The Board emphasizes that there are multiple persuasive medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The Veteran's physicians and VA examiners have consistently reported that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  Conversely, the only evidence even suggesting the Veteran is unemployable comes from her own statements.  However, the medical professionals who examined the Veteran were aware of her contentions, but simply found that her service-connected disabilities did not appear to be of such severity to render her unable to obtain or maintain substantially gainful employment.  As such, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of her disabilities and how it affected her employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  Moreover, based on her statements, the Veteran has been examined by VA on a number of occasions.  However, as discussed, the examinations have not found such functional limitation as a result of the Veteran's service-connected disabilities that the Board believes that she is actually unable to obtain or maintain substantially gainful employment because of her service-connected disabilities.  That is, the Board finds the findings and opinions of the Veteran's physicians and the VA examiners to be the most competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Accordingly, TDIU on an extraschedular basis is denied.


ORDER

A disability rating in excess of 40 percent for a right lower extremity disability is denied.

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


